PER CURIAM.
Appellant, Leroy Johnson, appeals an order finding him in violation of probation and modifying the terms of his probation. While it appears from the record that there was competent substantial evidence to support a finding that appellant’s failure to timely pay his probationary fees and costs was wilful, the order is silent as to appellant’s ability to pay.
This court has previously held that “[i]n order to revoke probation for failure to pay supervision costs ‘[t]here must ... be a sufficient demonstration of probationer’s ability to pay and a specific finding by the court regarding that ability to pay.’ ” Gordon v. State, 448 So.2d 76 (Fla. 4th DCA 1984) (quoting Kimble v. State, 396 So.2d 815, 817 (Fla. 4th DCA 1981))(emphasis added). Accordingly, we remand to permit the trial court to enter a specific finding regarding appellant’s ability to pay his probationary fees and costs. See Kimble, 396 So.2d at 817.
GLICKSTEIN and KLEIN, JJ., and OFTEDAL, RICHARD L., Associate Judge, concur.